Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the preliminary amendment filed 6/26/2020.  Currently, new claims 11-20 have been added, claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Katayama et al (US 2014/0012427).
As per claim 1, Katayama teaches a control system (300, Fig. 2) configured to control a facility device (home facility 5, Fig. 2), the control system comprising:
a controller (control unit 300d, Fig, 2) configured to execute, in a cloud server (SV, Fig. 2),
a first control process including an acquisition process (300a, Fig. 2) for acquiring data indicating a state of the facility device (para 0050), and an operational process for performing an operation for controlling the state of the facility device based on the data acquired in the acquisition process (paras 0053, 0055), and
a second control process including the acquisition process  (para 0050) and the operational process (para 0055), wherein an amount of processing necessary for execution of the second control process is less than that of the first control process (para 0131-0134); and
a switch (change unit 300f, Fig. 2).
Katayama does not explicitly teach that the switch is configured to perform, when a condition for suppressing an increase in an operation cost of the control system is satisfied, one control of a control to maintain a stop state of the first control process or switch a state of the first control process to the stop state, and switch a state of the second control process to an execution state, and a control to switch a state of at least one control process to the execution state, the at least one control process being selected from the first control process and the second control process based on predicted amounts of decrease in an electric power cost achievable by control of the facility device and predicted amounts of increase in the operation cost.
However, Katayama teaches that a changing unit 300f (Fig. 2) is configured to change the calculation period to calculate the operation schedule from the short mode (the mode in which the calculation cycle is short is considered as the first control processing mode) to the long mode (the mode in which the calculation cycle is long is considered as the second control processing mode), and that the processing load of the server computer (SV) increases due to a short calculation cycle, and that the calculation processing is suppressed due to a long calculation period, paras 0077-0078). Katayama further teaches in the fifth embodiment that the changing unit 300f (Fig. 2) changes the scheduling operation period from a short mode to a long mode based on demand paras 0129-0134), Katayama obviously encompasses teaching when a condition for suppressing an increase in an operation cost of the control system is satisfied, one control of a control to maintain a stop state of the first control process or switch a state of the first control process to the stop state, and switch a state of the second control process to an execution state, and a control to switch a state of at least one control process to the execution state (paras 0129-0134), the at least one control process being selected from the first control process and the second control process based on predicted amounts of decrease in an electric power cost achievable by control of the facility device and predicted amounts of increase in the operation cost (paras 0050, 0055, 0129-0134) in order to optimize the energy balance in the home (para 0053).

As per claim 2, Katayama teaches a control device (7, Fig. 2) comprising a collector configured to collect the data indicating the state of the facility device (5, Fig. 2); and a communicator (7a, Fig. 2) configured to transmit the data collected by the collector to the cloud server, wherein the cloud server comprises a communicator configured to receive the data transmitted from the communicator of the control device; controller; and the switch, the controller of the cloud server is configured to execute the first control process and the second control process using the data received by the communicator of the cloud server, and the switch of the cloud server is configured to perform a control to switch states of the first control process and the second control process, the control being directed to the controller (paras 0021-0023, 0029).



As per claim 9-11, the claims disclose similar features as of claims 1 and 4, and are rejected based on the same basis as claims 1 and 4.

Allowable Subject Matter
Claims 3, 5-8, 12-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM NGUYEN whose telephone number is (571)272-4441. The examiner can normally be reached M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 






/KIM T NGUYEN/Primary Examiner, Art Unit 2454